DETAILED ACTION
This action is in response to the amendment filed 6/13/2022.  Claims 1, 3, 6, 7, 9, 10, 14 and 17 are currently amended.  Claims 5, 8 and 16 have been canceled.  No claims are newly added.  Presently, claims 1-4, 6, 7, 9-15 and 17-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Claim Objections section on page 9 of the response dated 6/13/2022, with respect to the objection to claims 3, 7 and 10 as noted in the Office action dated 3/15/2022 have been fully considered and are persuasive.  It is considered that the amendments to claims 3, 7 and 10 overcome the objections to the claims 3, 7 and 10 as noted in the Office action dated 3/15/2022.  The objections to the claims 3, 7 and 10 as noted in the Office action dated 3/15/2022 have been withdrawn. 
Applicant’s arguments, see the Claim Rejections Under 35 U.S.C. 103 section on pages 10-11 of the response filed 6/13/2022, with respect to the rejection of claims 1-4, 6, 7, 11-15, 17 and 19 under 35 U.S.C. 103 as being unpatentable over Fukano et al. (US 8622365) in view of Kempton et al.  (US 3789876) have been fully considered and are persuasive.  It is considered that the amendments to claims 1, 9 and 14 in the response dated 6/13/2022 overcomes the rejection of claims 1-4, 6, 7, 11-15, 17 and 19 under 35 U.S.C. 103 as being unpatentable over Fukano et al. (US 8622365) in view of Kempton et al.  (US 3789876) as provided in the Office action dated 3/15/2022.  The rejection of claims 1-4, 6, 7, 11-15, 17 and 19 under 35 U.S.C. 103 as being unpatentable over Fukano et al. (US 8622365) in view of Kempton et al.  (US 3789876)  as provided in the Office action dated 3/15/2022 have been withdrawn. 

Drawings
The drawings were received on 8/20/2019.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a measurement device for measuring” in claims 1-3, 6, 7, 9-13 and 19; “an evaluation device for determining” in claims 1-4, 11-13 and 19; and “a measurement device for measuring the inductance” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-4, 6, 7, 9-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest an apparatus for clamping a hose line comprising a clamping body, an electromagnetic actuator unit for the clamping body comprising a coil for generating a magnetic field, a monitoring device that monitors the position of the clamping body wherein the monitoring device comprises a measurement device for measuring an electrical property of the coil, an evaluation device that comprises a comparison device wherein the comparison device is designed such that, if the electrical property of the coil is below an upper threshold value and/or above a lower threshold value, it is concluded that a completely closed position has been assumed in which the clamping body assumes a completely closed position in which the hose line is not in the apparatus in combination with the other limitations of the claim.
Claims 2-4, 6, 7, 11-13, 19 and 20 depend from claim 1, and, therefore, claims 2-4, 6, 7, 11-13, 19 and 20 contain the allowable subject matter of claim 1.
Regarding claim 9, the prior art of record does not disclose or suggest an apparatus for clamping a hose line comprising a clamping body, an electromagnetic actuator unit for the clamping body comprising a coil for generating a magnetic field, a monitoring device that monitors the position of the clamping body wherein the monitoring device comprises a measurement device for measuring an electrical property of the coil, an evaluation device that comprises a comparison device wherein the measurement device comprises a voltage source for generating a test voltage applied to the coil such that a current flows through the coil, and a voltmeter that measures a change over time in the voltage that drops across the coil, the evaluation device being designed such that a profile over time of the voltage drop across the coil is evaluated in combination with the other limitations of the claim.
Claim 10 depends from claim 9, and, therefore, claim 10 contains the allowable subject matter of claim 9.
Regarding claim 14, the prior art of record does not disclose or suggest a method for monitoring an apparatus for clamping a hose line, the apparatus comprising a clamping body configured to move into a position in which the clamping body clamps the hose line and into a position in which the clamping body releases the hose line wherein an electrical property of the coil is measured and a conclusion is made regarding the position of the clamping body on the basis of the electrical property, the electrical property of the coil is compared with at least one specified threshold value by using an evaluation device that comprises a comparison device and if the comparison made by the comparison device determines that the electrical property of the coil is below an upper threshold value and/or above a lower threshold value, the evaluation device concludes that a completely closed position has been assumed in which the clamping body assumes a completely closed position in which the hose line is not in the apparatus in combination with the other limitations of the claim.
	Claims 15 and 17 depend from claim 14, and, therefore, claims 15 and 17 contain the allowable subject matter of claim 14.
Regarding claim 18, the prior art of record does not disclose or suggest a method for monitoring an apparatus for clamping a hose line, the apparatus comprising a clamping body configured to move into a position in which the clamping body clamps the hose line and into a position in which the clamping body releases the hose line wherein a test voltage is applied to the coil such that a current flows through the coil and the change over time in the voltage which drops across the coil is measured, the profile over time of the voltage drop across the coil being evaluated in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753